Filed 04/25/19                                     Case 19-21640                                             Doc 26



                                       UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF CALIFORNIA


           In re                                         )   Case No. 19-21640 - B - 13
           Debora Leigh Miller-Zuranich,                 )   Docket Control No.
                              Debtor.                    )   Document No. 11
                                                         )   Date: 04/23/2019
                                                         )   Time: 1:00 PM
                                                         )   DEPT: B



                                                        Order


           The motion is ORDERED GRANTED for reasons stated in the ruling
           appended to the minutes.



                      April 25, 2019




           [11] - Motion/Application to Impose Automatic Stay Filed by Debtor Debora Leigh Miller-Zuranich
           (kwis)
